Case: 22-50627   Document: 00516584991   Page: 1   Date Filed: 12/20/2022




          United States Court of Appeals
               for the Fifth Circuit
                           ____________
                                                           United States Court of Appeals
                                                                    Fifth Circuit
                            No. 22-50627
                          Summary Calendar                        FILED
                          ____________                    December 20, 2022
                                                             Lyle W. Cayce
   United States of America,                                      Clerk

                                                   Plaintiff—Appellee,

                                versus

   Trinidad Rodriguez-Gil,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 22-50628
                          _____________

   United States of America,

                                                    Plaintiff -Appellee,

                                versus

   Trinidad Rodriguez-Gill,

                                               Defendant—Appellant.
Case: 22-50627         Document: 00516584991             Page: 2      Date Filed: 12/20/2022

                                       No. 22-50627 c/w
                                        No. 22-50628

                      ______________________________

                      Appeal from the United States District Court
                           for the Western District of Texas
                       USDC Nos. 4:22-CR-95-1, 4:19-CR-336-3
                      ______________________________

   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam: *
          Trinidad Rodriguez-Gil appeals his conviction and sentence for illegal
   reentry after removal, as well as the judgment revoking his term of supervised
   release for a prior offense. He has not briefed, and has therefore abandoned,
   any challenge to the revocation of supervised release or his revocation
   sentence. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          For the first time on appeal, Rodriguez-Gil argues that his sentence
   exceeds the statutory maximum and is therefore unconstitutional because the
   district court enhanced his sentence under 8 U.S.C. § 1326(b) based on facts
   that were neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt. While he acknowledges this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), he nevertheless
   seeks to preserve it for possible Supreme Court review.                    In addition,
   Rodriguez-Gil has filed an unopposed motion for summary disposition.
          Subsequent Supreme Court decisions such as Alleyne v. United States,
   570 U.S. 99 (2013), and Apprendi v. New Jersey, 530 U.S. 466 (2000), did not
   overrule Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54
   (5th Cir. 2019).        Thus, Rodriguez-Gil is correct that his argument is
   foreclosed, and summary disposition is appropriate. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).


          _____________________
          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.




                                                2
Case: 22-50627   Document: 00516584991       Page: 3   Date Filed: 12/20/2022




                              No. 22-50627 c/w
                               No. 22-50628

         Rodriguez-Gil’s motion for summary disposition is GRANTED, and
   the district court’s judgments are AFFIRMED.




                                     3